Case 4:20-cv-00425-AW-MAF Document 1-4 Filed 08/31/20 Page 1 of 2




                             4
Case 4:20-cv-00425-AW-MAF Document 1-4 Filed 08/31/20 Page 2 of 2




               1:52                                     •• ~? . . ./


              <•                 Student Life &
                                Academic Affairs

                                     1: 16PM

                 Sasha Martin




                 If you feel comfortable sharing this on your
                 social media platforms I encourage you to
                 do so. We want to create a positive and
                 safe space for everyone involved.




                                                                Exhibit 4, Page 001
